840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin FOSTER, Alvin Eugene Moore-El, Jimmy Rogers,Plaintiffs-Appellants,v.Robert BROWN, Jr., and Sam Spayde, Defendants-Appellees.
No. 87-1867.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and S. ARTHUR SPIEGEL, District Judge.*

ORDER

2
Three pro se plaintiffs appeal the judgment of the district court dismissing their 42 U.S.C. Sec. 1983 suit as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  This case has been referred to a panel of this court pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs, three Michigan prisoners, alleged a denial of equal protection by Michigan prison officials when they were transferred to a prison beyond the region where they formerly resided.


4
Upon review, we conclude the district court properly dismissed the plaintiffs' suit.  The regulation which authorized the transfer is valid because it is reasonably related to a legitimate penological interest.    See Turner v. Safley, 107 S.Ct. 2254, 2261 (1987).


5
Upon consideration we affirm the district court's judgment for the reasons set forth in the district court's opinion entered on July 1, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation